Citation Nr: 1759771	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  03-33 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sickle cell anemia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1, 1987 to October 28, 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2008, the Board remanded the case so that the Veteran could be afforded a Board hearing.  The Veteran withdrew his hearing request in June 2008.

The case was again before the Board in October 2008, May 2010, May 2012, and January 2015, and each time was remanded for further development.  Then, in May 2015, the matter returned to the Board only to be remanded an additional time as the Veteran had again requested a hearing.  The Board directed the RO to clarify whether the Veteran was still incarcerated so that either a travel or videoconference hearing could be scheduled.

Subsequent to the May 2015 Board remand, the Veteran again withdrew his hearing request in correspondence received in November 2015 and January 2016.   The Board finds that there has been substantial compliance with its prior remand directives and, accordingly, will proceed to adjudicate the Veteran's claim on its merits.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Lastly, the Board acknowledges that in a November 2016 statement, the Veteran discussed entitlement to service connection for a left eye condition independent of his currently pending sickle cell anemia claim.  Effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  In light of this statement, the Board requests that the Agency of Original Jurisdiction (AOJ) contact the Veteran and his representative and provide them with the appropriate form to submit any claim regarding a left eye condition. 


FINDINGS OF FACT

1. The Veteran's sickle cell anemia clearly and unmistakably preexisted the Veteran's service.

2. The Veteran's sickle cell anemia clearly and unmistakably was not permanently worsened beyond normal progression during or as a result of his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sickle cell anemia have not been met.  38 U.S.C. §§ 1111, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2017); VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Every veteran is presumed to be in sound condition upon entrance into active duty, except for defects or diseases noted on the entrance examination.  To rebut this presumption, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306. If a pre-existing disorder is "noted" upon entering service, in accordance with 38 U.S.C. § 1153, the veteran has the burden of showing an increase in disability during service.  If the veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Lastly, congenital or developmental defects are not considered to be diseases or injuries within the meaning of VA laws governing the award of service connection for diseases and injuries related to service.  38 C.F.R. § 3.303.  However, VA General Counsel has rendered a legal opinion which holds that service connection may be granted for hereditary diseases which either first manifested during service or which pre-existed service and progressed at an abnormally high rate, presumably due to aggravation or to a superimposed injury during service.  VAOPGCPREC 82-90 (July 18, 1990).

In this case, after reviewing the Veteran's claims file, the Board finds that entitlement to service connection for sickle cell anemia is not warranted as the evidence demonstrates that (1) the Veteran's sickle cell anemia clearly and unmistakably preexisted service, and (2) the Veteran's sickle cell anemia clearly and unmistakably was not aggravated during service.  Accordingly, the Board will deny the Veteran's claim.

As an initial matter, the Board finds the presumption of soundness to be applicable in the instant case as sickle cell anemia was not noted on the Veteran's September 1987 enlistment examination.  Thus, to rebut this presumption of soundness, the evidence must show, by clear and unmistakable evidence, both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.

In the instant case, the evidence clearly and unmistakably demonstrates that the Veteran's sickle cell anemia preexisted service.  Specifically, in a September 2014 VA medical opinion, a VA clinician explained that sickle cell anemia is etiologically a genetic-and therefore congenital-disorder.  Further, in a January 2015 supplemental VA medical opinion, the same VA clinician explained that sickle cell anemia is a genetically inherited disease.  Therefore, though not symptomatic prior to service, the Board finds that there is clear and unmistakable evidence that the Veteran had preexisting sickle cell anemia prior to service due to its nature as a congenital disease.

Moving to the second requirement of aggravation, the Board finds that the evidence clearly and unmistakably demonstrates that the Veteran's sickle cell anemia did not undergo a worsening beyond its natural progression in service.  In support of this determination, the Board notes that, in the September 2014 VA medical opinion mentioned previously, the clinician opined that the Veteran's disease precisely followed its predictable course.  The clinician then discussed the Veteran's sickle cell retinopathy and stated that the findings shortly after discharge were wholly consistent with the natural history and progression of the disease.

Later, in January 2015, the VA clinician supplemented his opinion to address the Veteran's contentions that gun smoke, cold weather, and hand to hand combat produced an isolated disc hemorrhage of the left eye.  The clinician opined that these incidents were extremely unlikely etiologies-near 0 percent-of an isolated disc hemorrhage and in no way could cause sickle cell anemia.  The clinician explained that it was not at all surprising that the Veteran's condition advanced to frank retinopathy and proliferative retinovitreopathy as this was "a classic, textbook description of the natural course" of sickle cell anemia.   The clinician concluded that the Veteran's condition would have followed the same course had the Veteran never enlisted in the first place.

In relying on the September 2014 and January 2015 VA medical opinions, the Board finds them adequate for adjudicative purposes.  Generally, a medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, the VA clinician reviewed the Veteran's available records, provided clear diagnoses and descriptions of the Veteran's disability, and supported his opinions with analyses that contemplated and considered the Veteran's medical history and lay statements.

In making these determinations, the Board is cognizant that the Veteran has provided his own opinion that his sickle cell anemia was aggravated by service.  However, the Board respectfully disagrees as, although he may report things that he observes and experiences with his own senses, he has not demonstrated that he possesses the medical knowledge and training to provide an opinion regarding the etiology of sickle cell anemia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Accordingly, for the above reasons, because the evidence clearly and unmistakably demonstrates that the Veteran's sickle cell anemia preexisted service and was not aggravated by service, entitlement to service connection is not warranted.  As such, the claim will be denied.


ORDER

Service connection for sickle cell anemia is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


